Exhibit 10.2
LUMINEX CORPORATION
NON-QUALIFIED STOCK OPTION AGREEMENT
THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made and entered
into as of this                      day of
                                        , 20_____  (the “Grant Date”), by and
between Luminex Corporation, a Delaware corporation (together with its
Subsidiaries and Affiliates where applicable, the “Company”), and the person
whose name is set forth on the attached Optionee Grant Detail Statement (the
“Optionee”). Capitalized terms not otherwise defined herein shall have the
meaning ascribed to such terms in the Luminex Corporation Amended and Restated
2006 Equity Incentive Plan (the “Plan”).
WHEREAS, the Company has adopted the Plan, which permits the issuance of stock
options for the purchase of shares of the common stock, par value $0.001 per
share, of Luminex Corporation (the “Shares”); and
WHEREAS, the Company desires to afford the Optionee an opportunity to purchase
Shares as hereinafter provided in accordance with the provisions of the Plan;
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
1. Grant of Option.
(a) The Company grants as of the date of this Agreement the right and option
(the “Option”) to purchase any or all of the                      Shares (the
“Option Stock”) set forth on the attached Optionee Grant Detail Statement, at an
exercise price also set forth on the Optionee Grant Detail Statement, on the
terms and conditions set forth in this Agreement and subject to all provisions
of the Plan. The Optionee, holder or beneficiary of the Option shall not have
any of the rights of a shareholder with respect to the Option Stock until such
person has become a holder of such Shares by the due exercise of the Option and
payment of the Option Payment (as defined in Section 3 below) in accordance with
this Agreement.
(b) The Option shall be a non-qualified stock option. In order to provide the
Company with the opportunity to claim the benefit of any income tax deduction
which may be available to it upon the exercise of the Option, and in order to
comply with all applicable federal or state tax laws or regulations, the Company
may take such action as it deems appropriate to insure that, if necessary, all
applicable federal, state or other taxes are withheld or collected from the
Optionee.
2. Exercise of Option. Except as otherwise provided herein, your Option shall
become vested and exercisable in accordance with the Optionee Grant Detail
Statement attached hereto if and only if you have been continuously employed by
the Company or any of its Subsidiaries from the date of this Agreement through
and including the date of exercise. Notwithstanding the above, each outstanding
Option shall vest and become exercisable in full upon the event of Optionee’s
death or Disability.

 

 



--------------------------------------------------------------------------------



 



3. Manner of Exercise. The Option may be exercised in whole or in part at any
time within the period permitted hereunder for the exercise of the Option, with
respect to whole Shares only, by serving written notice of intent to exercise
the Option delivered to the Company at its principal office (or to the Company’s
designated agent), stating the number of Shares to be purchased, the person or
persons in whose name the Shares are to be registered and each such person’s
address and social security number. Such notice shall not be effective unless
accompanied by payment in full of the Option Price for the number of Shares with
respect to which the Option is then being exercised (the “Option Payment”) and,
unless the tax withholding requirements are satisfied by directing the Company
to withhold Shares as described below, cash equal to the required withholding
taxes as set forth by Internal Revenue Service and applicable State tax
guidelines for the employer’s minimum statutory withholding. The Option Payment
shall be made either: (a) in cash or cash equivalents; (b) in whole unencumbered
Shares previously acquired by the Optionee at least six (6) months prior to the
date of exercise, valued at the Shares’ Fair Market Value on the date of
exercise; (c) by a combination of (a) and (b); (d) subject to applicable
securities laws, by simultaneously selling Shares of Option Stock thereby
acquired pursuant to a brokerage or similar agreement approved in advance by
proper officers of the Company, using the proceeds of such sale as payment of
the Option Payment; or (e) by directing the Company to withhold that number of
whole Shares otherwise deliverable to the Optionee pursuant to the Option having
an aggregate Fair Market Value at the time of exercise equal to the Option
Payment. To satisfy any applicable withholding taxes, in lieu of cash the
Optionee may direct the Company to withhold that number of whole shares
otherwise deliverable to the Optionee pursuant to the Option. The Optionee shall
not be entitled to tender shares under (b) above pursuant to successive,
substantially simultaneous exercises of the Option or any other stock option of
the Company.
4. Termination of Option. The Option will expire ten (10) years from the date of
grant of the Option (the “Term”) with respect to any then unexercised portion
thereof, unless terminated earlier as set forth below:
(a) Termination by Death. If the Optionee’s employment by the Company terminates
by reason of death, or if the Optionee dies within three (3) months after
termination of such employment for any reason other than Cause, this Option may
thereafter be exercised by the legal representative of the estate or by the
legatee of the Optionee under the will of the Optionee, until the expiration of
the Term of the Option.
(b) Termination by Reason of Disability. If the Optionee’s employment by the
Company terminates by reason of Disability, this Option may thereafter be
exercised by the Optionee or personal representative or guardian of the
Optionee, as applicable, until the expiration of the Term of the Option.
(c) Termination by Normal Retirement or Early Retirement. If Optionee’s
employment by the Company terminates by reason of Normal Retirement or Early
Retirement, this Option may thereafter be exercised by the Optionee, until the
expiration of the Term of the Option. “Early Retirement” means retirement with
the express consent of the Company at or before the time of such retirement,
from active employment with the Company prior to age sixty-five (65), in
accordance with any applicable early retirement policy of the Company then in
effect. “Normal Retirement” means retirement from active employment with the
Company on or after age sixty-five (65).

 

2



--------------------------------------------------------------------------------



 



(d) Termination for Cause. If the Optionee’s employment by the Company is
terminated for Cause, this Option shall terminate immediately and become void
and of no effect.
(e) Other Termination. If the Optionee’s employment by the Company is terminated
for any reason other than for Cause, death, Disability or Normal Retirement or
Early Retirement, this Option may be exercised, to the extent the Option was
exercisable at the time of such termination, by the Optionee for a period of
ninety (90) days from the date of such termination of employment or the
expiration of the Term of the Option, whichever period is the shorter.
5. No Right to Continued Employment. The grant of the Option shall not be
construed as giving Optionee the right to be retained in the employ of the
Company or its Subsidiaries, and the Company or its Subsidiaries may at any time
dismiss Optionee from employment, free from any liability or any claim under the
Plan.
6. Adjustment to Option Stock. The Committee may make equitable and
proportionate adjustments in the terms and conditions of, and the criteria
included in, this Option in recognition of unusual or nonrecurring events (and
shall make adjustments for the events described in Section 4.2 of the Plan)
affecting the Company or the financial statements of the Company or of changes
in applicable laws, regulations or accounting principles in accordance with the
Plan, whenever the Committee determines that such event(s) affect the Shares.
Any such adjustments shall be effected in a manner that precludes the material
enlargement of rights and benefits under this Award.
7. Amendments to Option. Subject to the restrictions contained in the Plan, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, the Option, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would adversely affect the
rights of the Optionee or any holder or beneficiary of the Option shall not to
that extent be effective without the consent of the Optionee, holder or
beneficiary affected.
8. Limited Transferability. During the Optionee’s lifetime this Option can be
exercised only by the Optionee, except as otherwise provided in Section 4(a)
above or in this Section 8. This Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by Optionee other than by
will or the laws of descent and distribution. Any attempt to otherwise transfer
this Option shall be void. No transfer of this Option by the Optionee by will or
by laws of descent and distribution shall be effective to bind the Company
unless the Company shall have been furnished with written notice thereof and an
authenticated copy of the will and/or such other evidence as the Committee may
deem necessary or appropriate to establish the validity of the transfer.
9. Reservation of Shares. At all times during the term of this Option, the
Company shall use its best efforts to reserve and keep available such number of
Shares as shall be sufficient to satisfy the requirements of this Agreement.

 

3



--------------------------------------------------------------------------------



 



10. Plan Governs. The Optionee hereby acknowledges receipt of a copy of the Plan
and agrees to be bound by all the terms and provisions thereof. The terms of
this Agreement are governed by the terms of the Plan, and in the case of any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall govern. Capitalized terms not otherwise defined herein
shall have the meanings ascribed to in the Plan.
11. Severability. If any provision of this Agreement is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.
12. Notices. All notices required to be given under this Option shall be deemed
to be received if delivered or mailed as provided for herein to the parties at
the following addresses, or to such other address as either party may provide in
writing from time to time.

         
 
  To the Company:   Luminex Corporation
 
      12212 Technology Blvd.
 
      Austin, TX 78727
 
      Attn: Corporate Secretary and Chief Financial Officer
 
       
 
  To the Optionee:   The address then maintained with respect to the Optionee in
the Company’s records.

13. Governing Law. The validity, construction and effect of this Agreement shall
be determined in accordance with the laws of the State of Delaware without
giving effect to conflicts of laws principles.
14. Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Optionee and the Company for all purposes. The Optionee may contest a decision
or action by the Committee with respect to such Optionee only on the grounds
that such decision or action was arbitrary or capricious or was unlawful, and
any review of such decision or action shall be limited to determining whether
the Committee’s decision or action was arbitrary or capricious or unlawful.

4



--------------------------------------------------------------------------------



 



15. Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Optionee’s legal representative and assignees. All obligations
imposed upon the Optionee and all rights granted to the Company under this
Agreement shall be binding upon the Optionee’s heirs, executors, administrators,
successors and assignees.
(remainder of page left blank intentionally)

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Non-Qualified Stock Option
Agreement to be duly executed effective as of the day and year first above
written.

                  LUMINEX CORPORATION    
 
           
 
  By:        
 
     
 
   
 
                OPTIONEE:    
 
           
 
 
 
Please Print    
 
                OPTIONEE:    
 
           
 
 
 
Signature    

 

